Decree so far as appealed from modified upon the law and facts, by reducing the amount directed to be held by the executors to meet the expenses of the appeals herein, from $6,000 to $3,000; further modified by striking therefrom the judgment that Calliroy Vlahos, widow of the deceased, is indebted to the estate of Christ Vlahos, deceased, in the sum of $3,000, with interest from January 1,1936, at the rate of six per cent per annum, being a total sum of $3,727.50, and further modified by striking therefrom the portion of said decree which directs that Calliroy Vlahos shall pay said indebtedness, less some credits, to the executors of the estate of Christ Vlahos, deceased, to become a part of the trust estate, and as modified affirmed, with costs to the appellant, payable from the amount reserved to the executors for the payment of the legal expenses of the appeals. Certain findings of fact disapproved and reversed and new findings of fact made. All concur. (The portion of the decree appealed from settles the accounts of the executors and discharges the executors from their duties.) Present — Cunningham, Taylor, Dowling, Harris and MeCurn, JJ. [See post, p. 946.]